 1                                                      HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR19-035RAJ
 9                                                )
                     Plaintiff,                   )
10                                                )   ORDER GRANTING UNOPPOSED
                v.                                )   MOTION TO EXTEND
11                                                )   SELF-SURRENDER DATE
     RHETT IRONS,                                 )
12                                                )
                     Defendant.                   )
13                                                )
14
15           This Court has reviewed the Defendant’s unopposed motion to extend his self-

16   surrender date, and has reviewed the records and files in this case.

17          IT IS NOW ORDERED that Defendant’s unopposed motion to extend self-

18   surrender date (Dkt. #266) is GRANTED. The date by which Mr. Irons must report to

19   FCI La Tuna is extended from April 28, 2020, to no sooner than July 28, 2020.

20          DATED this 31st day of March, 2020.

21
22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND                                              1601 Fifth Avenue, Suite 700
       SELF-SURRENDER DATE                                            Seattle, Washington 98101
       (Rhett Irons, No.CR19-035-RAJ) - 1                                        (206) 553-1100
